EXHIBIT 10.11

2016 PERFORMANCE RESTRICTED STOCK UNITS

GRANT AGREEMENT

To: <insert first name, middle initial and last name of recipient>

By accepting your grant online through the Schwab Equity Award Center, you agree
that these incentives are granted under and governed by the terms and conditions
of the 2010 Long-Term Incentive Plan of BWX Technologies, Inc. (as amended and
restated to date, the “Plan”), and this 2016 Performance Restricted Stock Units
Grant Agreement, which is included in the online acceptance process. A copy of
the Plan and the Prospectus relating to the stock issued under the Plan can be
found at http://equityawardcenter.schwab.com under the “At a Glance/My Company
Info” tab in your Schwab account. The Plan and Prospectus are incorporated by
reference and made a part of the terms and conditions of your award. If you
would like to receive a copy of either the Plan or Prospectus, please contact
Kathy Peres at                      or                     .

********************************************************************************

Effective February 29, 2016 (the “Date of Grant”), the Compensation Committee of
the Board of Directors (the “Committee”) of BWX Technologies, Inc. (“BWXT”)
awarded you a grant of performance-based restricted stock units (“Performance
RSUs”) under the 2010 Long-Term Incentive Plan of BWXT, as amended and restated
July 1, 2015 (the “Plan”). The provisions of the Plan are incorporated herein by
reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BWXT” as used in this Agreement with reference to employment shall include
subsidiaries of BWXT (including unconsolidated joint ventures). Whenever the
words “you” or “your” are used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
it shall be deemed to include such person.

Performance RSUs

1.         Performance RSU Award. You have been awarded <shares awarded>
performance-based restricted stock units (the “Initial Performance RSUs”). These
Performance RSUs represent a right to receive shares of BWXT common stock,
calculated as described below, provided the applicable performance measures and
vesting requirements set forth in this Agreement have been satisfied. No shares
are awarded or issued to you on the Date of Grant.



--------------------------------------------------------------------------------

2.         Vesting Requirements. Subject to Section 3 of this Agreement (the
“Forfeiture of Performance RSUs” provision), Performance RSUs do not provide you
with any rights or interest therein until they become vested under one of the
following circumstances (each, a “Vesting Date”):

 

  •   on March 1, 2019, provided you are still employed by BWXT (with the number
in which you vest determined as described in Section 4 of this Agreement (the
“Number of Performance RSUs” provision);

 

  •   100% of the Initial Performance RSUs shall become vested prior to March 1,
2019 on the earliest to occur of: (a) the date of termination of your employment
from BWXT due to death, (b) your Disability (as defined in the Plan), or (c) the
date a Change in Control (as defined in the Plan) is consummated; and

 

  •   the Committee may provide for additional vesting under other
circumstances, in its sole discretion.

3.         Forfeiture of Performance RSUs. Except in connection with a
“Retirement” as defined below, Performance RSUs which are not or do not become
vested upon your termination of employment for any reason shall, coincident
therewith, be forfeited and be of no force and effect.

In the event you terminate employment prior to March 1, 2019 due to Retirement,
25% of the Initial Performance RSUs will remain in effect provided your
termination date is on or after March 1, 2017 but prior to March 1, 2018, and
50% of the Initial Performance RSUs will remain in effect provided your
termination date is on or after March 1, 2018 but prior to March 1, 2019. The
number of Performance RSUs that will vest pursuant to the preceding sentence
will be determined by multiplying (a) the total number of Performance RSUs that
would have vested under this Agreement based on actual performance had you
remained employed until March 1, 2019 by (b) the applicable percentage from the
preceding sentence.

For purposes of this Agreement, “Retirement” means a voluntary termination of
employment after attaining age 65 or an involuntary termination of employment
under circumstances that would result in the payment of benefits under the BWXT
Employee Severance Plan effective July 1, 2015, or a successor plan (as may be
amended) whether or not you are a participant in such plan.

In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of BWXT, as determined in the sole
judgment of the Committee, then all Performance RSUs and all rights or benefits
awarded to you under this grant of Performance RSUs are forfeited, terminated
and withdrawn immediately upon such conviction or notice of such determination.
The Committee shall have the right to suspend any and all rights or benefits
awarded to you hereunder pending its investigation and final determination with
regard to such matters. The forfeiture provisions of this paragraph are in
addition to the paragraphs under the heading “Clawback Provisions” below.

 

- 2 -



--------------------------------------------------------------------------------

4.         Number of Performance RSUs. Except as otherwise provided in this
Agreement and subject to adjustments permitted by the Plan, the number of
Performance RSUs in which you will vest under this Agreement, if any, will be
determined by multiplying (a) the sum of (i) 0.5 times the vested percentage
applicable to Return on Invested Capital (“ROIC”) plus (ii) 0.5 times the vested
percentage applicable to diluted Earnings Per Share (“EPS”) by (b) the number of
Initial Performance RSUs. The maximum number of Performance RSUs in which you
can vest is 200% of your Initial Performance RSUs and the minimum number of
Performance RSUs in which you can vest is 0% of your Initial Performance RSUs.

The vested percentage applicable to ROIC and EPS will each be determined over
the Performance Period as set forth on Schedule 1 attached hereto and
incorporated by reference herein. For purposes of this Agreement, the
“Performance Period” means the period beginning on January 1, 2016 and ending on
December 31, 2018.

5.         Settlement of Performance RSUs. You (or your beneficiary, if
applicable) will receive one share of BWXT common stock for each Performance RSU
that vests under this Agreement. If you have not made a permitted deferral
election, Shares shall be distributed as soon as administratively practicable
after the Settlement Date, but in no event later than March 15 following the end
of the calendar year in which the Settlement Date occurs. If you have made a
permitted deferral election, shares shall be distributed on the Settlement Date.
For purposes of this Agreement, “Settlement Date” means either: (a) the
applicable Vesting Date or, in the event you made a permitted deferral election
pursuant to the Plan with respect to this grant, (b) the date(s) of the
applicable distribution event in accordance with such deferral election.

6.         Dividend, Voting Rights and Other Rights. You shall have no rights of
ownership in the shares of BWXT common stock underlying the Performance RSUs and
shall have no right to vote such shares until the date on which the shares are
transferred to you pursuant hereto. To the extent that cash dividends are
otherwise paid with respect to shares of BWXT common stock, dividend equivalents
will be credited with respect to the shares underlying the Performance RSUs and
shall vest at the same time as the related Performance RSUs vest. Vested
dividend equivalents shall be paid at the same time the underlying shares are
transferred to you, with no earnings accruing thereon. Dividend equivalents
credited with respect to Performance RSUs that do not vest shall be forfeited at
the same time the related Performance RSUs are forfeited.

Taxes

7.         Liability for Tax-Related Items. Regardless of any action BWXT or
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, or other tax-related withholding (“Tax-Related
Items”), you acknowledge and agree that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
BWXT and/or the Employer (i) make no representations nor undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of this
grant of Performance RSUs, including the grant and vesting of Performance RSUs,

 

- 3 -



--------------------------------------------------------------------------------

subsequent delivery of Shares or the subsequent sale of any Shares acquired
pursuant to such Performance RSUs and receipt of any dividend equivalent
payments (if any) and (ii) do not commit to structure the terms or any aspect of
this grant of Performance RSUs to reduce or eliminate your liability for
Tax-Related Items. Prior to the taxable or tax withholding event, as applicable,
you shall pay, or make adequate arrangements satisfactory to BWXT or to the
Employer to satisfy all Tax-Related Items. In this regard, you authorize BWXT or
Employer to withhold all applicable Tax-Related Items legally payable by you by
(1) withholding a number of Shares otherwise deliverable equal to the minimum
statutory withholding amount, which shall be the default method of withholding
absent other agreement which is acceptable to the Committee; (2) withholding
from your wages or other cash compensation paid by BWXT and/or Employer; and/or
(3) withholding from proceeds of the sale of Shares acquired upon settlement of
the Performance RSUs, either through a voluntary sale or through a sale arranged
by BWXT (on your behalf pursuant to this authorization), to the extent permitted
by the Committee. If the obligation for Tax-Related Items is satisfied by
withholding a number of Shares as described herein, you understand that you will
be deemed to have been issued the full number of Shares subject to the settled
Performance RSUs, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of the
settlement of the Performance RSUs.

Transferability

8.         Non-Transferability. Performance RSUs granted hereunder are
non-transferable other than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order.

Clawback Provisions

9.         Recovery of Performance RSUs. In the event that BWXT is required to
prepare an accounting restatement due to the material noncompliance of BWXT with
any financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”) and the Board reasonably determines that you
knowingly engaged in the fraud, BWXT will have the right to recover the
Performance RSUs granted during the three-year period preceding the date on
which the Board or BWXT, as applicable, determines it is required to prepare the
Restatement (the “Three-Year Period”), or vested in whole or in part during the
Three-Year Period, to the extent of any excess of what would have been granted
to or would have vested for you under the Restatement.

10.       Recovery Process. In the event a Restatement is required, the Board,
based upon a recommendation by the Committee, will (a) review the Performance
RSUs either granted or vested in whole or in part during the Three-Year Period
and (b) in accordance with the provisions of this Agreement and the Plan, will
take reasonable action to seek recovery of the amount of such Performance RSUs
in excess of what would have been granted to or would have vested for you under
the Restatement (but in no event more than the total amount of such Performance
RSUs), as such excess amount is reasonably determined by the Board in its sole
discretion, in compliance with Section 409A of the Code. There shall be no
duplication of

 

- 4 -



--------------------------------------------------------------------------------

recovery under Article 19 of the Plan and any of 15 U.S.C. Section 7243 (Section
304 of The Sarbanes-Oxley Act of 2002) and Section 10D of the Exchange Act.
Notwithstanding anything in this Agreement to the contrary, you acknowledge and
agree that this Agreement and the award described herein (and any settlement
thereof) are subject to the terms and conditions of the Company’s clawback
policy (if any) as may be in effect from time to time specifically to implement
Section 10D of the Exchange Act, and any applicable rules or regulations
promulgated thereunder (including applicable rules and regulations of any
national securities exchange on which the Shares may be traded) (the
“Compensation Recovery Policy”), and that Sections 10 and 11 of this Agreement
shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.

Other Information

11.       No Guarantee of Continued Service. Neither the action of BWXT in
establishing the Plan, nor any action taken by it, by the Committee or by your
employer, nor any provision of the Plan or this Agreement shall be construed as
conferring upon you the right to be retained in the employ of BWXT or any of its
subsidiaries or affiliates.

12.       Country-Specific Special Terms and Conditions. Notwithstanding any
provisions in this Agreement, the Performance RSUs shall also be subject to the
special terms and conditions set forth in Appendix A to this Agreement for your
country of residence. Moreover, if you relocate to one of the countries included
on Appendix A, the special terms and conditions for such country will apply to
you, to the extent BWXT determines that the application of such terms and
conditions are necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Appendix A constitutes part of this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Schedule 1

Calculating ROIC and EPS

Except as otherwise described below, the component values used to calculate ROIC
and EPS will be determined in accordance with U.S. generally accepted accounting
principles excluding (1) expenses associated with the acquisition or disposition
of any asset, (2) expenses associated with company restructuring activity, (3)
any pension accounting mark-to-market losses, (4) acquisition related
amortization, (5) losses from divestitures, (6) impairments of tangible and
intangible assets, (7) losses in respect of legal proceedings and dispute
resolutions, (8) the effect of the Company’s repurchases of its common stock
(for purposes of calculating EPS only), and (9) losses from tax valuation
allowances. The performance goals or the component values will also be adjusted
to reflect the negative effects from applicable changes in accounting standards
/ policies or tax regulations after the date of this meeting. No adjustment
herein shall limit any discretion provided by the Plan to reduce the amount of a
Participant’s Final Award as computed hereunder.

Return on Invested Capital (ROIC)

The vested percentage applicable to ROIC will be determined based on BWXT’s
average annual ROIC (as calculated below) (“Average ROIC”) for the Performance
Period in accordance with the following schedule:

 

Average ROIC

 

ROIC Vested Percentage

        %   50%       %   100%       %   200%  

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to ROIC will be 0% if the
Average ROIC for the Performance Period is below     %. In no event will the
vested percentage applicable to ROIC be greater than 200%.

ROIC will be calculated quarterly and the ROIC for any calendar year during the
Performance Period will equal the sum of the four applicable quarterly ROIC
calculations. Average ROIC will equal the sum of the three annual ROIC
calculations during the Performance Period divided by three.

For purposes of this Agreement, the term “ROIC” is a ratio measure of BWXT’s net
income in relation to BWXT’s invested capital, using the formula set forth
below. For purposes of determining ROIC, net income is pre-tax income less tax
expense calculated in accordance with U.S. generally accepted accounting
principles. Invested capital is BWXT’s total assets less current liabilities.
Current liabilities include any liabilities that are due within one calendar
year and will be defined based on BWXT’s consolidated balance sheet applicable
to the applicable period.

 

    Net Income    

    =       Pre – tax Income – Tax Expense 

Invested Capital

    Total Assets – Current Liabilities

 

- 6 -



--------------------------------------------------------------------------------

Diluted Earnings Per Share (EPS)

The vested percentage applicable to EPS will be determined based on BWXT’s
cumulative EPS (as calculated below) (“Cumulative EPS”) for the Performance
Period in accordance with the following schedule:

 

Cumulative EPS

 

EPS Vested Percentage

    $               50%   $               100%   $               200%  

Vested percentages between the amounts shown will be calculated by linear
interpolation. The vested percentage applicable to EPS will be 0% if the
Cumulative EPS for the Performance Period is below $        . In no event will
the vested percentage applicable to EPS be greater than 200%.

EPS will be calculated for each calendar year during the Performance Period and
Cumulative EPS for the Performance Period will equal the sum of the three
applicable annual EPS calculations.

For purposes of this Agreement, the term “EPS” means BWXT’s net income
attributable to stockholders of common stock for the applicable period divided
by BWXT’s weighted average diluted shares outstanding for the applicable period.
For purposes of determining EPS, net income attributable to stockholders of
common stock is defined as “Net Income Attributable to BWX Technologies, Inc.”
on BWXT’s Consolidated Statement of Income. Diluted shares outstanding will
include all basic shares outstanding and any other dilutive securities for the
period. If any securities are dilutive, the impact on the number of outstanding
shares will be included in the denominator and the related income statement
impact of the security will be removed from the numerator.

 

Diluted EPS     =      Net Income to Common Shareholders + Net Income Impact of
Dilutive Securities     WACSO assuming all Dilutive Securities are converted to
Common Stock

WACSO represents weighted average common stock outstanding.

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX A

COUNTRY-SPECIFIC SPECIAL TERMS AND CONDITIONS

This Appendix A, which is part of the BWXT 2016 Performance Restricted Stock
Units Grant Agreement (the “Agreement”), contains additional terms and
conditions of the Agreement that will apply to you if you reside in one of the
countries listed below. It also includes information about certain other issues
of which you should be aware with respect to your participation in the Plan.
Such information is based on securities, exchange control, and other laws in
effect in the respective countries as of February 2016. Capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and/or the Agreement. By accepting the Performance RSUs, you agree to be bound
by the terms and conditions contained in the paragraphs below in addition to the
terms of the Plan, the Agreement, and the terms of any other document that may
apply to you and your Performance RSUs.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and BWXT is not in a position to assure you
of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Performance
RSUs were granted to you, or are considered a resident of another country for
local law purposes, the information contained herein may not apply.

COUNTRIES COVERED BY THIS APPENDIX A:

Canada.

 

 

CANADA

Terms and Conditions

 

1. Nature of Grant. In accepting the grant of Performance RSUs, you acknowledge
that:

 

  •   the Plan is established voluntarily by BWXT, is discretionary in nature
and may be modified, amended, suspended or terminated by BWXT at any time;

 

  •   the grant of the Performance RSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
RSUs, or benefits in lieu of Performance RSUs, even if Performance RSUs have
been granted repeatedly in the past;

 

  •   all decisions with respect to future Performance RSUs grants, if any, will
be at the sole discretion of BWXT;

 

- 8 -



--------------------------------------------------------------------------------

  •   you are voluntarily participating in the Plan;

 

  •   the Performance RSUs and the shares of common stock subject to the
Performance RSUs are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to BWXT or the Employer, and which
is outside the scope of your employment contract, if any;

 

  •   the Performance RSUs and the shares of common stock subject to the
Performance RSUs are not intended to replace any pension rights or compensation;

 

  •   the Performance RSUs and the shares of common stock subject to the
Performance RSUs are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for BWXT, the Employer, or any;

 

  •   the Performance RSUs and your participation in the Plan will not be
interpreted to form an employment contract or relationship with BWXT or any
Subsidiary;

 

  •   the future value of the underlying shares of common stock is unknown and
cannot be predicted with certainty;

 

  •   in consideration of the grant of the Performance RSUs, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance RSUs resulting from termination of your service with BWXT or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release BWXT and the Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you shall be deemed irrevocably to
have waive any entitlement to pursue such claim;

 

  •   in the event of termination of your service with BWXT (whether or not in
breach of local labor laws), your right to vest in the Performance RSUs under
the Plan, if any, will terminate effective as of the date that you are no longer
actively providing services and will not be extended by any notice period
mandated under local law (e.g., active service would not include a period of
“garden leave” or similar period pursuant to local law); the Board/Committee
shall have the exclusive discretion to determine when you are no longer actively
providing services for purposes of the Performance RSUs; notwithstanding the
foregoing, if your service terminates due to certain termination events as
described in this Agreement, the Performance RSUs will be fully vested as of the
date of death; and

 

  •   the Performance RSUs and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

 

- 9 -



--------------------------------------------------------------------------------

2. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other award materials by and among, as
applicable, the Employer, BWXT, and its Subsidiaries for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

You understand that BWXT and the Employer may hold certain personal information
about you, including but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of common stock or directorships held
in BWXT, details of all awards or any other entitlement to shares of common
stock granted, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).

You understand that Data will be transferred to any third parties assisting BWXT
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize BWXT and any other possible recipients which may
assist BWXT (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

3.         Settlement of Performance RSUs. Section 6 of the Agreement (the
“Settlement of Performance RSUs” provision) is hereby amended in its entirety to
read as follows:

“Settlement of Performance RSUs. You (or your beneficiary, if applicable) will
receive one share of BWXT common stock for each Performance RSU that vests under
this Agreement. Shares shall be distributed as soon as administratively
practicable after the Settlement Date, but in no event later than March 15
following the end of the calendar year in which the Settlement Date occurs or,
if earlier, at the latest by

 

- 10 -



--------------------------------------------------------------------------------

December 31 of the third year following the end of the year in which the Date of
Grant occurred. For purposes of this Agreement, “Settlement Date” means the
applicable Vesting Date.”

4.         Language Consent. The following provision will apply to residents of
Quebec:

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

5. Dividend Equivalents Settled in Shares or Cash. Unless otherwise determined
by the Committee, any vested dividend equivalents will be settled in cash.

 

6. Performance RSUs Settled in Shares Only. Notwithstanding anything to the
contrary in the Plan and/or this Agreement, any Performance RSUs granted to you
shall be paid in shares of BWXT common stock only and do not provide any right
to receive a cash payment.

 

7. Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, you are prohibited from surrendering
shares that you already own or from attesting to the ownership of shares to pay
any tax withholding in connection with Performance RSUs granted to you.

Notifications

 

1. Additional Restrictions on Resale. In addition to the restrictions on resale
and transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. You are encouraged to seek legal advice prior to any resale of
such securities. In general, participants resident in Canada may resell their
securities in transactions carried out on exchanges outside of Canada.

 

2. Tax Reporting. The Tax Act and the regulations thereunder require a Canadian
resident individual (among others) to file an information return disclosing
prescribed information where, at any time in a tax year, the total cost amount
of such individual’s “specified foreign property” (which includes shares,
options, restricted stock units, and performance-based restricted stock units)
exceeds Cdn.$100,000. You should consult your own tax advisor regarding this
reporting requirement.

 

- 11 -